Citation Nr: 0709741	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection diabetes mellitus as 
secondary to exposure to herbicides.

2.  Entitlement to service for peripheral neuropathy of the 
lower extremities as secondary to diabetes mellitus.

3.  Entitlement to service for peripheral neuropathy of the 
upper extremities as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1960 through 
June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The veteran's Vietnam era service did not involve duty or 
visitation in the Republic of Vietnam.

2.  Diabetes mellitus was not manifested during active 
service or within a year of the veteran's separation from 
service and is not shown to be causally or etiologically 
related to herbicide exposure or any other event during 
active service.

3.  Neuropathy of the lower extremities is not related to any 
incidence of service.

4.  Neuropathy of the upper extremities is not related to any 
incidence of service.


CONCLUSIONS OF LAW


1.  Diabetes mellitus was not incurred in or aggravated by 
active service, is not due to herbicide exposure in service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Neuropathy of the lower extremities was not incurred in, 
or aggravated by, active service, and it is not proximately 
due to, or the result of, service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006).

3.  Neuropathy of the lower extremities was not incurred in, 
or aggravated by, active service, and it is not proximately 
due to, or the result of, service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letters 
sent in April and November 2002, (prior to the December 2002 
adverse determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  The RO 
also obtained the veteran's personnel records.  Additionally, 
the veteran submitted statements regarding his condition.  
The veteran has not identified any further evidence with 
respect to his claim, and the Board is similarly unaware of 
any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


 



Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The United States Court of Appeals for the Federal Circuit 
has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).


History and Analysis

The veteran is seeking service connection for diabetes 
mellitus, first diagnosed in April 1993.  The veteran claims 
this is due to exposure to herbicides in Vietnam.  The 
veteran also claims that his peripheral neuropathy of the 
upper and lower extremities is secondary to his diabetes 
mellitus.

The veteran's service medical records are silent to any 
treatment for or diagnosis of diabetes mellitus, or any 
manifestations of peripheral neuropathy.  Enlistment 
examination dated January 1960, re-enlistment examination 
dated May 1964, and separation examination dated June 1967, 
all indicated no abnormalities.  Similarly, there is no 
evidence of diabetes mellitus or peripheral neuropathy within 
the one year period following his discharge from service.  

A VA examination dated April 1993, performed in conjunction 
with other claims, indicated that the veteran was diagnosed 
with diabetes mellitus 2 weeks prior to the examination.  The 
VA examination also noted complaints of leg pain.  
Additionally, the veteran submitted numerous VA medical 
records showing treatment for diabetes mellitus and 
peripheral neuropathy in the upper and lower extremities.  VA 
medical records dated January 2001 noted complaints of right 
arm numbness, as well as normal diabetic foot examination.  

Under the applicable law and regulations set forth above, 
diabetes mellitus is one of the disabilities for which the 
presumption of service connection applies if the veteran 
served in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
While the veteran contends that he had service in Vietnam, 
his personnel records do not show any such service in Vietnam 
or in the waters offshore.  Rather his personnel records show 
foreign service in the Philippines and in Okinawa, Japan.  
Additionally, there is no evidence in the record that the 
veteran was otherwise exposed to herbicides during his 
military service.  The veteran was advised of this 
information in the statement of the case, as well as a letter 
dated September 2002.  In response, the veteran has not 
provided any evidence to support his claim of exposure to 
herbicides in Vietnam other than his DD 214, indicating that 
he received the Vietnam Service Medal.  This medal, however, 
does not demonstrate service in Vietnam.  In the absence of 
evidence showing that the veteran served in Vietnam, it 
cannot be presumed that he was exposed to Agent Orange.  
Consequently, it cannot be presumed that Agent Orange 
exposure resulted in diabetes mellitus.

Accordingly, the Board finds that he was not exposed to 
herbicides in Vietnam and thus does not meet the criteria for 
presumptive service connection.

Of course, if competent evidence demonstrated that the 
veteran's diabetes mellitus had its onset during, or was 
etiologically related to, his period of active military 
service, service connection could be granted on a direct 
basis.  However, there is no evidence to support a direct 
connection.  The service medical records are silent as to any 
complaints of, or treatment for, any manifestation of 
diabetes mellitus at any time during service.  Furthermore, 
there is no competent medical evidence of record noting any 
manifestation of the veteran's diabetes in service or that 
the diabetes was related to any incident of service.  

Moreover, as the evidence does not show that diabetes 
mellitus is related to service, service connection for 
peripheral neuropathy of the upper and lower extremities as 
secondary to diabetes mellitus is not established.  
Additionally, there is no competent evidence of record noting 
any manifestation of the veteran's peripheral neuropathy 
until many years after service or that the peripheral 
neuropathy was related to any incidence of service.  

Accordingly, the evidence of record does not show that the 
veteran's diabetes mellitus is due to service, including 
Agent Orange exposure.  Additionally, the evidence of record 
does not show that the veteran's peripheral neuropathy is due 
to service.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for neuropathy of the lower extremities, 
as secondary to diabetes mellitus, is denied. 

Service connection for neuropathy of the upper extremities, 
as secondary to diabetes mellitus, is denied. 




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


